Slip Op. 99-17

      UNITED STATES COURT OF INTERNATIONAL TRADE
                                                  :
AMERICAN SILICON TECHNOLOGIES,                    :
ELKEM METALS COMPANY, GLOBE                       :
METALLURGICAL, INC., and                          :
SKW METALS & ALLOYS, INC.,                        :
                                                  :
                     Plaintiffs,                  :
                                                  :
              v.                                  :       Before: MUSGRAVE, JUDGE
                                                  :       Court No. 96-10-02313
UNITED STATES,                                    :
                                                  :
                     Defendant,                   :
                                                  :
              and                                 :
                                                  :
COMPANHIA FERROLIGAS MINAS                        :
GERAIS-MINASLIGAS and                      :
ELETROSILEX BELO HORIZONTE,                       :
                                                  :
                     Defendant-Intervenors.       :
                                                  :


                                        JUDGMENT


       Upon having received and reviewed the United States Department of Commerce,

International Trade Administration’s (“Commerce”) Silicon Metal From Brazil, Final Results of

Redetermination Pursuant to Court Remand, American Silicon Technologies v. United States,

Court No. 96-10-02313, Slip Op. 98-110 (July 30, 1998) (“Remand Results”) filed December 16,

1998, upon finding that Commerce complied with the Court’s remand order, and upon review of

Plaintiffs’ Comments on Department of Commerce Final Remand Results, it is hereby
Court No. 96-10-02313                                                                     Page 2


      ORDERED that the Remand Results are affirmed in their entirety; and it is further

      ORDERED that, all other issues having been decided, this case is dismissed.




                                                  _______________________________
                                                       R. KENTON MUSGRAVE
                                                               JUDGE

Dated: February 17, 1999
       New York, New York